MAJOR, Circuit Judge
(concurring in part).
In the main I concur in the opinion. I dissent from that part, however, which sustains the Board’s conclusion relative to the alleged discriminatory discharge of George Carlson, and to Paragraph 1(e) of the order.
In my opinion the evidence discloses sufficient justification for the discharge of Carlson. In fact, this is tacitly conceded by the Board in its brief, wherein it states: “ * * * It must be kept in mind that the question is not whether respondent would have been justified in discharging Carlson for the reason asserted. * * * ” The question, as stated by the Board, is whether it was justified in concluding that “he was in fact discharged because of his Union activities rather than for the reasons advanced by respondent.” It must be remembered that the burden was on the Board to establish its theory. Its conclusion is based solely upon inference drawn from the general situation upon which it relies to overcome respondent’s theory, supported by direct, positive and undisputed evidence. The inference thus indulged in must, in my opinion, give way and is not sufficient to sustain the Board’s theory in face of direct evidence supporting a different theory. Assuming that the evidence furnishes equal support to both theories, a charitable assumption in favor of the Board, yet it has not sustained the burden required by law. Proof of two theories equally compatible does not prove either.
Paragraph 1(e) of the Board’s order is, as I view the matter, so broad and sweeping’in its terms that it should be eliminated. It is difficult to conceive any character of unfair labor practice denounced by the Act which would not come within the general prohibition of this section. It includes acts wholly unrelated to the charge and findings of the Board. Furthermore, other paragraphs of the order cover the acts complained of, as well as those closely related thereto.